DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5  – 11, and 13 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2009/0074297 A1).
With respect to independent claim 1, Robinson teaches in Figs. 1 and 4 an image processing device comprising: 
a memory storing computer programs as disclosed in paragraph [0047]; and 
at least a processor as disclosed in paragraph [0047] configured to run the computer program to perform: 
calculating a solar radiation spectrum as shown in Fig. 2 in a certain region on a ground surface 106, based on an observation image of the region, a component of a solar radiation spectrum in the region, and a spectrum of a pure substance via 406 estimated in the region; and converting the observation image Dimension Reduced Image as shown in Fig. 4, based on the calculated solar radiation spectrum.
With respect to independent claim 9, as discussed above Robinson teaches image processing method comprising: calculating a solar radiation spectrum in a certain region on a ground surface, based on an observation image of the region, a component of a solar radiation spectrum in the region, and a spectrum of a pure substance estimated in the region; and converting the observation image, based on the calculated solar radiation spectrum.
With respect to independent claim 17, Robinson teaches a non-transitory recording medium recording a program as disclosed in paragraph [0047] causing a computer to execute: processing of calculating a solar radiation spectrum in a certain region on a ground surface, based on an observation image of the region, a component of a solar radiation spectrum in the region, and a spectrum of a pure substance estimated in the region; and processing of converting the observation image, based on the calculated solar radiation spectrum as discussed above.
With respect to dependent claims 2 and 10 and 18, in Fig. 4 Robinson teaches the at least a processor further configured to perform comprising: 
extracting, from the observation image, a specific region in which solar radiation is less blocked; and 
estimating a spectrum of the pure substance by use of the observation image of the extracted specific region, 
wherein the at least a processor calculates the solar radiation spectrum, based on the observation image, a component of the solar radiation spectrum, and the estimated spectrum of the pure substance.
With respect to dependent claims 3 and 11 and 19, Robinson teaches wherein the at least a processor the calculation means calculates a spectrum of the pure substance by solving an optimization problem for minimizing an error in a predetermined model see paragraph [0063].
With respect to dependent claims 5 and 13, Robinson teaches in Figs. 2 and 4 wherein the at least a processor selects at least a part of a spectrum of the pure substance depending on a location of the region.
With respect to dependent claims 6 and 14, in paragraph [0009] Robinson teaches the at least a processor selects at least a part of a spectrum of the pure substance, based on a classification of the region depending on a ground covering object.
With respect to dependent claims 7 and 15, in Fig. 4 Robinson teaches the at least a processor reads out at least a part of a spectrum of the pure substance from a storage.
With respect to dependent claims 8 and 16, in Figs. 2 and 4 Robinson teaches the observation image includes a plurality of pixels, and the at least a processor the calculation means calculates the solar radiation spectrum for each of the plurality of pixels by use of a common value between a component of the solar radiation spectrum and a spectrum of the pure substance for the plurality of pixels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, and further in view of Buzaglo (WO 2012/063241 A1).
The teaching of Robinson has been discussed above.
With respect to dependent claims 4, 12, and 20, Robinson is silent with wherein the at least a processor calculates a component of the solar radiation spectrum, based on a zenith angle of the sun in the region.
Buzaglo teaches LUT based on solar zenith angle on p. 34. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Robinson in order to correct extract sun light spectrum for decomposing spectra from the ground. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	CA 2012702 A1 teaches spectral decomposing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884